                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

KIMBERLY MICHELE LIVESAY,
                                                 Case No. 17-14214
              Plaintiff,
                                                 SENIOR U.S. DISTRICT JUDGE
v.                                               ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                 U.S. MAGISTRATE JUDGE
                                                 MONA K. MAJZOUB
              Defendant.

                                      /

        ORDER ADOPTING REPORT & RECOMMENDATION [20]; OVERRULING
     PLAINTIFF’S OBJECTION [21]; DENYING PLAINTIFF’S MOTION FOR SUMMARY
       JUDGMENT [13]; AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
                                 JUDGMENT [16]

        Plaintiff Kimberly Livesay seeks judicial review of the decision of an

Administrative Law Judge (“ALJ”) denying her application for disability insurance

benefits. Plaintiff, through counsel, filed a Motion for Summary Judgment [13] on

April 30, 2018. Defendant filed a Motion for Summary Judgment [16] on July 30,

2018. On February 1, 2019, the Magistrate Judge issued a Report and

Recommendation [20] (“R&R”) recommending that the Court grant Defendant’s

Motion and deny Plaintiff’s Motion. Plaintiff filed an Objection [21] to the R&R on

February 15, 2019. Defendant filed a Response [22] on March 1, 2019.




                                   Page 1 of 8
     For the reasons stated below, the Court ADOPTS the R&R [20]. Plaintiff’s

Objection [21] is OVERRULED. Plaintiff’s Motion for Summary Judgment [13] is

DENIED. Defendant’s Motion for Summary Judgment [16] is GRANTED.

                  FACTUAL AND PROCEDURAL BACKGROUND

     The Magistrate Judge summarized the record as follows:

     II.    Procedural History

     Plaintiff filed an application for a period of disability and disability
     insurance benefits on April 13, 2015, alleging that she has been disabled
     since March 10, 2013, due to degenerative osteoarthritis in her left
     knee, debilitating migraine headaches, costochondritis, a bad lower
     back, and anxiety attacks. The Social Security Administration denied
     Plaintiff’s claims on August 3, 2015, and Plaintiff requested a de novo
     hearing before an Administrative Law Judge (ALJ). On September 29,
     2016, Plaintiff amended her alleged onset date to April 26, 2013, and
     appeared with a representative and testified at a hearing before ALJ
     Henry Perez, Jr. The ALJ subsequently issued an unfavorable decision
     on November 22, 2016, and the Appeals Council declined to review the
     ALJ’s decision. Plaintiff then commenced this action for judicial
     review, and the parties filed cross dispositive motions, which are
     currently before the Court.

     III.   Hearing Testimony and Medical Evidence

     Plaintiff and the ALJ have set forth factual summaries of Plaintiff’s
     medical record and the hearing testimony. Defendant adopts the ALJ’s
     recitation of the facts. Having conducted an independent review of
     Plaintiff’s medical record and the hearing transcript, the undersigned
     finds that there are no material inconsistencies between Plaintiff’s and
     the ALJ’s recitations of the record. Therefore, in lieu of re-summarizing
     this information, the undersigned will incorporate the above-cited
     factual recitations by reference and will also make references and
     citations to the record as necessary . . . .



                                   Page 2 of 8
      IV.    Administrative Law Judge’s Determination

      The ALJ found that Plaintiff did not engage in substantial gainful
      activity during the period from the amended alleged onset date of April
      26, 2013, through the date last insured of March 31, 2016, and that
      Plaintiff suffered from the following severe impairments: migraine
      headaches, osteoarthritis of the left knee, degenerative disc disease of
      the lumbar spine, and obesity. The ALJ also found that Plaintiff had no
      severe mental impairments through the date last insured. Next, the ALJ
      determined that Plaintiff’s impairments did not meet or medically equal
      the severity of an impairment listed in 20 C.F.R. Part 404, Subpart P,
      Appendix 1. The ALJ then found that, through the date last insured,
      Plaintiff had the following residual functional capacity (RFC):

             [C]laimant had the residual functional capacity to perform
             light work as defined in 20 CFR 404.1567(b) except
             occasionally climb ramps or stairs; occasionally climb
             ladders, ropes, or scaffolds; and occasionally balance,
             stoop, kneel, crouch, and crawl.

      Subsequently, in reliance on the vocational expert’s testimony, the ALJ
      determined that Plaintiff was capable of performing a significant
      number of jobs in the national economy. Therefore, the ALJ found that
      Plaintiff was not disabled under the Social Security Act at any time
      from April 26, 2013, through the date last insured of March 31, 2016.

[R&R at 2-3] (internal citations omitted).

                              STANDARD OF REVIEW

      The Court reviews objections to a Magistrate Judge’s R&R on a dispositive

motion de novo. 28 U.S.C. § 636(b)(1)(c). However, vague, generalized objections

are not entitled to de novo review. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir.

1986). “A general objection, or one that merely restates the arguments previously




                                    Page 3 of 8
presented is not sufficient to alert the court to alleged errors on the part of the

magistrate judge.” Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004).

       Judicial review of a decision by a Social Security ALJ is limited to

determining whether the factual findings are supported by substantial evidence and

whether the ALJ employed the proper legal standards. Richardson v. Perales, 402

U.S. 389, 401 (1971). “Substantial evidence is defined as more than a scintilla of

evidence but less than a preponderance; it is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Rogers v. Comm’r of Soc.

Sec., 486 F.3d 234, 241 (6th Cir. 2007). Provided that the ALJ’s conclusion is

supported by substantial evidence, the Court must “. . . defer to that finding even if

there is substantial evidence in the record that would have supported an opposite

conclusion.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005)

(internal quotation marks omitted).

                                      ANALYSIS

   I. Objection #1: The ALJ erred in his evaluation of treating physician
      opinion

       The ALJ gave “some weight but not great weight” to the opinion of Plaintiff’s

primary care physician, Dr. Crump. Tr. 25. The ALJ explained that although Dr.

Crump treated Plaintiff on several occasions during her alleged period of disability,

the evidence simply did not support the “extreme degree of limitations [Dr. Crump]

identified.” Id.

                                      Page 4 of 8
      Plaintiff argues that although the ALJ stated that he gave “some weight” to

Dr. Crump’s opinion, in reality, he gave it no weight. Plaintiff further argues that the

ALJ failed to provide good reasons for the weight he did in fact give Dr. Crump’s

opinion.

      Plaintiff’s objection is without merit. In his decision, the ALJ laid out—in

detail—the reasons why he assigned little weight to Dr. Crump’s opinion. First, the

ALJ noted that the fact that Plaintiff was active in swimming, exercising, and caring

for others undermined the reliability of Dr. Crump’s conclusions that Plaintiff could

lift no more than 10 pounds, was unable to stand or walk for more than four hours

in a day, and needed a 20-minute rest period every hour. Moreover, the ALJ

explained that Plaintiff had no medically determinable impairments which would

necessitate the need to avoid all exposure to chemicals, dusts, and fumes, as Dr.

Crump opined. Finally, the ALJ noted that Dr. Crump’s opinion appeared to be based

primarily on Plaintiff’s subjective reports from her September 2016 office visit

instead of his medical judgment.

      The ALJ thoroughly considered Dr. Crump’s opinion and afforded it

appropriate weight in light of its inconsistencies with the objective evidence of

record. Plaintiff maintains that the fact that she can still perform simple functions

does not necessarily mean that she is able to engage in substantial gainful activity.

Walston v. Gardner, 381 F.2d 580, 586 (6th Cir. 1967). While that may be true, the


                                      Page 5 of 8
ALJ in this case appropriately factored-in Plaintiff’s performance of daily activities

into his credibility assessment. As noted in the R&R, the ALJ “expressly discounted

each of the limitations assessed by Dr. Crump that he did not adopt, and he provided

good reasons for doing so.” [R&R at 13]. Because the ALJ’s RFC assessment was

clearly supported by substantial evidence, Objection #1 is overruled.

   II. Objection #2: The Magistrate Judge agrees the ALJ believed Ms. Livesay
       had at least two headaches a month

      Plaintiff argues that the ALJ failed to consider the effect that having two

migraines per month would have on her ability to meet employers’ attendance

requirements. Plaintiff further argues that the ALJ failed to consider the amount of

time it took for medication to help with her migraines.

      Plaintiff appears to be objecting on the grounds that the ALJ did not

adequately assess her response to treatment. The record hardly supports this

assertion. It would be absurd, as Plaintiff seems to suggest, to require the ALJ to

make an express finding on the specific time-frame within which Plaintiff responded

to treatment for her migraines.

      Here, the ALJ found that Plaintiff’s migraines, along with her other

impairments, limited her work-related functional abilities, but nevertheless

explained that the evidence as a whole did not support a finding that Plaintiff was

incapable of performing light work. Tr. 24. The ALJ expressly acknowledged that

the use of medications did not afford Plaintiff full relief from her migraines. The

                                     Page 6 of 8
ALJ went on to note, however, that Plaintiff admitted that she experienced a decrease

in the frequency, duration, and severity of her migraines when she used trial

medications during her participation in a medical study and was able to control some

symptoms at their onset with narcotics.

      The record clearly establishes that the ALJ’s RFC assessment, which included

a comprehensive discussion of Plaintiff’s migraines and partially successful

treatment, is supported by substantial evidence. As the Magistrate Judge explained:

      Here, the ALJ considered and discussed Plaintiff’s reports of two to
      four migraines per month; the treatment Plaintiff used to relieve her
      symptoms, including narcotics, prophylactic medication, darkness, and
      use of a cold pack; and the reported triggers of her migraines – bright
      lights, weather changes, stress; and he found that Plaintiff’s subjective
      complaints of disabling symptoms were inconsistent with her self-
      reported ability to exercise regularly despite the frequency of her
      migraines and her ability to control her migraines with narcotics as
      reported by her treating physician. Therefore, the ALJ applied the
      factors set forth in 20 C.F.R. § 404.1529(c)(3) and set forth legitimate
      reasons for discrediting Plaintiff’s hearing testimony and subjective
      complaints in his decision, which reasons are properly supported by the
      record evidence in accordance with SSR 16-3p. Thus, the ALJ’s
      decision is sufficiently specific to make clear to Plaintiff and to the
      court how he evaluated the alleged effects of Plaintiff’s migraines.

[R&R at 17]. Because the ALJ provided thorough reasons to support his finding that

Plaintiff could perform light work notwithstanding the frequency and severity of her

migraines, Objection #2 is overruled.




                                    Page 7 of 8
                                 CONCLUSION

      Accordingly,

      IT IS ORDERED that the R&R [20] of the Magistrate Judge is hereby

ADOPTED and is entered as the findings and conclusions of the Court.

      IT IS FURTHER ORDERED that Plaintiff’s Objection [21] is

OVERRULED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

Judgment [13] is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [16] is GRANTED.

      SO ORDERED.


                                    s/Arthur J. Tarnow
                                    Arthur J. Tarnow
Dated: March 14, 2019               Senior United States District Judge




                                  Page 8 of 8
